On Rehearing.
On request of appellants, we make the following additional fact conclusions:
First. “It is found that A. B. Hardin rendered land in the Clayton Harper grant from 1850 until 1859, at which time he ceased to render the same and made no further rendition until the death of W. C. Abbott in 1863, or thereafter, until his own death in 1871.”
Second. “On March 30, 1882, R. Abbott, the son of W. C. Abbott, delivered to Judge Hugh Jackson certain papers belonging to his father, and among said papers was a deed from J. W. Hall and wife to W. C. Abbott and another deed from A. B. Hardin to W. C. Abbott.”
Third. “After ceasing to render the land in 1859, there is no evidence in the record that A. B. Hardin ever asserted any act of ownership over the land in controversy from 1859 until his death in 1871.”
Of this third finding we say it must be construed in connection with and as in no way limiting the findings in the original opinion, with the further statement that there is no circumstance in the record negativing a claim by Hardin to the land.
Fourth. “That Reginald Abbott, who inherited the rights of W. C. Abbott, was born by 1857, and was six or seven years old at the time of his father’s death, at which time he was in Tennessee, with his grandparents, where he continued to live until about the year 1907, and there is no evidence that he knew of any assertions of ownership against the property by the heirs of A. B. Hardin.”
Fifth. Appellants request the following conclusion: “That the first location on the land in controversy having any effect in law was in 1856, and that prior to that time it was not shown that A. B. Hardin did anything by virtue of any contract with the probate court other than to deposit $40.30 in Harris County in 1842, or four years after the Magruder Survey was made.”
This finding is granted in the following respects: “The first location of the land in controversy having any effect in law was in 1856.” As we understand the record, prior to 1856, as shown by the statement in the original opinion, A. B. Hardin made an unsuccessful effort to locate the certificate in controversy upon the league of land now in controversy.
Appellants also ask that we consider their proposition against the admissibility of the deed from Mr. and Mrs. Magruder to A. B. Hardin, referred to and discussed in the original opinion. In the original opinion we held that this deed was void as a conveyance of title, but it is our conclusion that it was admissible-on the *733issue that Mrs. Magruder recognized and ratified the contract made for her by her guardian with A. B. Hardin, and on the terms and conditions of that contract. ' Attacking that deed, we quote, as follows from appellants’ motion for rehearing:
“This Honorable Court, by its opinion, admits that the purported deed of 1846 was void, and yet it takes the land away from the plaintiffs upon the force of this void instrument on the theory that it constitutes an admission of Mrs. Magruder, and upon such admission it is given all the force it could possibly have had as a valid deed.”
“Your Honors hold this purported instrument not to have been properly acknowledged, but you do not hold it null and void in accordance with the decisions above cited, but hold that by such instrument this woman lost her rights in the land. In other words, you hold it did not comply with the statute but, notwithstanding this, you make her do by indirection what the law said she could not do directly, that is to so pass her title by such an instrument. She had nothing to ratify. She never had made a contract having any reference to this land or this certificate.”
Appellants have misconstrued our opinion. We did not give this deed any effect as a conveyance of title to land — in that office the deed was absolutely void. But, as stated above, we held it was admissible on the issue of the execution of the A. B. Hardin contract and of Mrs. Ma-gruder’s subsequent ratification and recognition of that contract. Again, appellants say in their motion for rehearing: “We submit that to hold that this title was divested by ratification or estoppel, is not supported by this record.” By this proposition appellants have not correctly construed our opinion. We did not hold that appellants lost their title by “ratification or estoppel.” Ratification or estoppel were not involved in the issues relating to the title to the land, except in so far as the title grew out of the A. B. Hardin contract. Appellants did not lose their title by virtue of the conveyance from Mr. and Mrs. Magruder to A. B. Hardin, for neither they nor those under whom they hold ever had any title to the land in controversy because the title to this land passed to A. B. Hardin by virtue of the contract of location made by him with the guardian of the minor.
Again, appellants say in their motion for rehearing: “In this case this Honorable Court has held that A. B. Hardin could exercise powers under a guardianship which had terminated IS years before, which holding is unsupported by .any decision, and is directly contrary to the decisions above cited.” Our original opinion is not subject to this construction. We held that A. B. Hardin had a valid contract with the guardian of the minor and that under this contract he acquired a vested interest and that, operating under this contract, the land in controversy was located and by virtue of this contract he acquired a one-half interest in the land.
We have given most careful consideration to appellants’ able argument on rehearing, but believing that our original opinion correctly disposed of all issues, the motion’ for rehearing is in all things overruled.